NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0044n.06

                                            No. 09–4393
                                                                                          FILED
                           UNITED STATES COURT OF APPEALS                             Jan 18, 2011
                                FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk

SANDRA LIZETH QUEZADA -ANDINO ,
NINFA HILDA PEREZ-QUEZADA ,
MAYRA LIZETH PEREZ QUEZADA , and
CRISTOPHER ALEXANDER PEREZ-QUEZADA ,
      Petitioners,

                                                      On Petition for Review from the
               v.                                     Board of Immigration Appeals

ERIC H. HOLDER, JR., Attorney General,
       Respondent.

______________________________

Before: KENNEDY, CLAY, and KETHLEDGE, Circuit Judges.

       CORNELIA G. KENNEDY, Circuit Judge. In this immigration case, Petitioner Sandra

Lizeth Quezada-Andino and her three children, Petitioners Ninfa Hilda Perez-Quezada, Mayra Lizeth

Perez-Quezada, and Cristopher Alexander Perez-Quezada, seek review of a denial of an untimely

motion to reopen their removal proceedings. Petitioners’ arguments before this Court solely address

whether the Board of Immigration Appeals (the “BIA”) abused its discretion by declining to reopen

their removal proceedings sua sponte, as they concede that they do not qualify for any other statutory

or regulatory exceptions to the time limits applicable to motions to reopen. Because we lack

jurisdiction to review a refusal by the BIA to exercise its sua sponte authority, we DENY the petition

for review.

       Petitioners are natives of Honduras. They illegally entered the United States in December

2003, and the Department of Homeland Security instituted removal proceedings on December 20,
2003. On April 20, 2005, an immigration judge ordered Petitioners removed to Honduras, and the

BIA affirmed without opinion on June 30, 2006. Petitioners did not seek review in this Court,

though they continued to live in the United States.

       On September 8, 2009, Petitioners filed with the BIA the motion to reopen that is the subject

of this petition for review. In their motion, Petitioners requested that the BIA exercise its sua sponte

authority to reopen their removal proceedings so they might pursue applications for adjustment of

status to lawful permanent residents; this request was based on an I-130 petition for an alien resident

visa filed on their behalf in November 1997, which made them eligible for a change in status as of

the State Department’s August 2009 Visa Bulletin. On October 21, 2009, the BIA denied

Petitioners’ motion in a brief order, which stated that the motion had “been filed out of time” and

did “not fall within any of the statutory or regulatory exceptions to the time limits for motions to

reopen.” The BIA also determined that the Petitioners had “not demonstrated an exceptional

situation that would warrant the exercise of our discretionary authority to reopen their proceedings

sua sponte.”

       A motion to reopen must “be filed within 90 days of the date of entry of a final administrative

order of removal.” 8 U.S.C. § 1229a(c)(7)(C)(i); see also 8 C.F.R. § 1003.2(c)(2). The time limit

for filing a motion to reopen is “crystal clear,” Randhawa v. Gonzales, 474 F.3d 918, 920 (6th Cir.

2007), and subject to only four narrow exceptions:

       (1) where the BIA reopens the proceedings sua sponte; (2) where the parties agree
       to reopen the proceedings; (3) changed circumstances in the country of nationality
       of which there is new, material evidence that could not have been discovered or
       presented at the time of the original proceeding; and (4) certain in absentia decisions.




                                                   2
Barry v. Mukasey, 524 F.3d 721, 723 (6th Cir. 2008) (quoting Qeraxhiu v. Gonzales, 206 F. App’x

476, 480 (6th Cir. 2006)).

          Petitioners filed their motion to reopen on September 8, 2009, more than three years after the

June 30, 2006 order of removal and well outside of the 90-day time limit. Petitioners do not contest

that their motion to reopen was untimely and could be entertained only pursuant to the BIA’s

discretion to reopen proceedings sua sponte.1 Instead, Petitioners’ arguments before this Court—that

the BIA failed to consider their recently-acquired eligibility for an adjustment of status; that the BIA

failed to articulate a rational basis for rejecting their motion; and that the BIA erroneously

characterized their motion as an attempt to cure filing defects or circumvent regulations—amount

to assertions that the BIA abused its discretion by declining to reopen their removal proceedings sua

sponte.

          We have previously held that “[t]he decision whether to invoke sua sponte authority is

committed to the unfettered discretion of the BIA” and is not subject to judicial review. Harchenko

v. INS, 379 F.3d 405, 410–11 (6th Cir. 2004) (citing 8 C.F.R. § 1003.2 and Luis v. INS, 196 F.3d 36,

40 (1st Cir. 1999)). “Therefore, irrespective of whether [the BIA’s] decision was proper, Sixth

Circuit law is clear that the BIA’s determination to forgo the exercise of its sua sponte authority is

a decision that we are without jurisdiction to review.” Barry, 524 F.3d at 724.



          1
        (See Pet’r’s Br. 4 (“Petitioners concede that the Motion to Reopen was filed outside the 90
day limitation period which is generally applicable to Motions to Reopen. Nevertheless, . . . . [t]he
BIA may, at its discretion, reopen any case in which it has rendered a decision. . . . The central issue
in this case is whether the BIA improperly refused to exercise its discretion to reopen the
proceedings against Petitioners.”); Admin. R. at 17 (“This Motion to Reopen is being filed beyond
the 90-day time limit for filing a motion to reopen; therefore, Respondents are requesting that this
Court exercise its sua sponte authority to reopen these proceedings due to exceptional
circumstances . . . .”).)

                                                    3
       The Supreme Court’s rationale in Kucana v. Holder, 130 S. Ct. 827 (2010)—which held that

the jurisdiction-stripping provision of the Illegal Immigration Reform and Immigrant Responsibility

Act of 1996, 8 U.S.C. § 1252(a)(2)(B)(ii), does not insulate from federal-court review those

decisions committed to the Attorney General’s discretion by regulation— “casts considerable doubt

on” our decisions in Harcenko and Barry. Gor v. Holder, 607 F.3d 180, 182 (6th Cir. 2010), reh’g

and reh’g en banc denied, (6th Cir. Oct. 5, 2010). Nevertheless, this Court has already determined

that these precedents survive Kucana and, absent their overruling by the en banc court, remain

binding in the circuit. Id. at 188; accord Ozeiry v. Att’y Gen. of the United States, No. 09–3828,

2010 WL 3920522, at *2 (3d Cir. Oct. 7, 2010) (unpublished decision); Gashi v. Holder, 382 F.

App’x 21, 23 (2d Cir. 2010) (unpublished decision); Ochoa v. Holder, 604 F.3d 546, 549–50 & n.3

(8th Cir. 2010). But see Munoz de Real v. Holder, 595 F.3d 747, 749–50 (7th Cir. 2010) (assuming,

in a post-Kucana decision, that the court had authority to review an immigration judge’s refusal to

exercise her discretion to reopen a removal proceeding sua sponte). Thus, we lack jurisdiction to

review Petitioners’ claims.

       For the foregoing reasons, we DENY the petition for review.




                                                4